DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on May 23, 2022.

Drawings
3.	The drawings were received on December 22, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tallam et al (US 2010/0172161).
	Regarding claim 1, Tallam et al discloses a control system (Fig. 1A, switch control system 140) for a multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) (See paragraph [0021]) including at least two levels, comprising: 
 	a processor (Fig. 1A, switch control system 140) and a memory (i.e. computer memory within switch control system 140. See paragraph [0040]) configured to:
 	 	receive a reference voltage vector (Fig. 3A, reference vector 171) and an angle (Fig. 3A, angle within reference vector 171) (i.e. switch control system 140 receives reference vector 171 via direct digital pwm 168 of Figure 1D via derivation from one or more setpoints such as speed, torque, angle, etc. See Figure 1D and 3A and paragraphs [0024], [[0028], [0029], and [0031]) (note that Figure 1D and 3A are related to Figure 1 since Figure 1D illustrates an embodiment of the switch control system 140 of Figure 1 and Figure 3A discloses a diagram illustrating a space vector diagram used in the circuit of Figure 1); 
 	 	identify a sector among sectors (Fig. 3A, sectors 1-6) of the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) and a region (i.e. location of reference vector 171 within a sector) among regions (i.e. plurality of locations within each sector where reference vector 171 can be located) of the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) based on the reference voltage vector (Fig. 3A, reference vector 171) and angle (Fig. 3A, angle within reference vector 171), yielding (i.e. providing) an identified sector and an identified region (i.e. the switch control system 140 provides the identified sector and region by providing the switching control signals 142b according to a selected switching sequence 162 that corresponds to the diagram sector in which the reference vector 171 is currently located. See paragraphs [0028]-[0029]); and
 	 	select a switching sequence (Fig. 1A, switching sequences of PWM switching control signals 142b) and turn-on time values (i.e. duty cycle of PWM switching control signals 142b) based on the identified sector and identified region (See Summary of the Invention); and
 	a circuit (Fig. 1A, circuit in switch control system 140 outputting PWM switching control signals 142b) configured to generate pulse width modulation (PWM) switching signals (Fig. 1A, PWM switching control signals 142b) for the regions (i.e. plurality of locations within each sector where reference vector 171 can be located) of the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) and the sectors (Fig. 3A, sectors 1-6) of the multilevel inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) based on the turn-on time values (i.e. duty cycle of PWM switching control signals 142b) and the switching sequence (Fig. 1A, switching sequences of PWM switching control signals 142b). 
	Regarding claim 4, Tallam et al further discloses wherein the circuit (Fig. 1A, circuit in switch control system 140 outputting PWM switching control signals 142b) is implemented by a Field Programmable Gate Array (FPGA) (i.e. programmable logic) (See paragraph [0026]) or an Application Specific Integrated Circuit (ASIC). 
	Regarding claim 10, Tallam et al further discloses wherein the sectors (Fig. 3A, sectors 1-6) are sectors A-F (i.e. sectors 1-6).
	Regarding claim 11, Tallam et al discloses a method of controlling a multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) including at least two levels, comprising:
	 	receiving a reference voltage vector (Fig. 3A, reference vector 171) and an angle (Fig. 3A, angle within reference vector 171) (i.e. switch control system 140 receives reference vector 171 via direct digital pwm 168 of Figure 1D via derivation from one or more setpoints such as speed, torque, angle, etc. See Figure 1D and 3A and paragraphs [0024], [[0028], [0029], and [0031]) (note that Figure 1D and 3A are related to Figure 1 since Figure 1D illustrates an embodiment of the switch control system 140 of Figure 1 and Figure 3A discloses a diagram illustrating a space vector diagram used in the circuit of Figure 1);
		identifying a sector among sectors (Fig. 3A, sectors 1-6) of the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) and a region (i.e. location of reference vector 171 within a sector) among regions (i.e. plurality of locations within each sector where reference vector 171 can be located) of the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) based on the reference voltage vector (Fig. 3A, reference vector 171) and the angle (Fig. 3A, angle within reference vector 171), yielding (i.e. providing) an identified sector and an identified region (i.e. the switch control system 140 provides the identified sector and region by providing the switching control signals 142b according to a selected switching sequence 162 that corresponds to the diagram sector in which the reference vector 171 is currently located. See paragraphs [0028]-[0029]);
 	 	selecting a switching sequence (Fig. 1A, switching sequences of PWM switching control signals 142b) and turn-on time values (i.e. duty cycle of PWM switching control signals 142b) based on the identified region (See Summary of the Invention); and
 	 	generating pulse width modulation (PWM) switching signals (Fig. 1A, PWM switching control signals 142b) for the regions (i.e. plurality of locations within each sector where reference vector 171 can be located) of the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) and the sectors (Fig. 3A, sectors 1-6) of the multilevel inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) based on the turn-on time values (i.e. duty cycle of PWM switching control signals 142b) and the switching sequence (Fig. 1A, switching sequences of PWM switching control signals 142b).

	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tallam et al (US 2010/0172161) in view of Nondahl et al (US 2006/0067092).
 	Regarding claim 17, Tallam et al discloses an energy storage system comprising: 
 	an energy storage device (Fig. 1A, capacitor C);
 	a DC-DC converter (i.e. DC input power source capable of replacing AC power source 112 of Figure 1A) coupled to the energy storage device (Fig. 1A, capacitor C) (i.e. the circuit of Figure 1A can be configured for a DC input power source instead of AC power source 112. See paragraph [0020]); 
 	a multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) (See paragraph [0021]) coupled to the DC-DC converter (i.e. DC input power source capable of replacing AC power source 112 of Figure 1A); and 
 	a controller (Fig. 1A, switch control system 140) for the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A), the controller (Fig. 1A, switch control system 140) comprising: 
 	 	a processor (Fig. 1, switch control system 140) and a memory (i.e. computer memory within switch control system 140. See paragraph [0040]) configured to:
 	 	receive a reference voltage vector (Fig. 3A, reference vector 171) and an angle (Fig. 3A, angle within reference vector 171) (i.e. switch control system 140 receives reference vector 171 via direct digital pwm 168 of Figure 1D via derivation from one or more setpoints such as speed, torque, angle, etc. See Figure 1D and 3A and paragraphs [0024], [[0028], [0029], and [0031]) (note that Figure 1D and 3A are related to Figure 1 since Figure 1D illustrates an embodiment of the switch control system 140 of Figure 1 and Figure 3A discloses a diagram illustrating a space vector diagram used in the circuit of Figure 1); 
 	 	identify a sector among sectors (Fig. 3A, sectors 1-6) of the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) and a region (i.e. location of reference vector 171 within a sector) among regions (i.e. plurality of locations within each sector where reference vector 171 can be located) of the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) based on the sampled reference voltage vector (Fig. 3A, reference vector 171) and the angle (Fig. 3A, angle within reference vector 171) yielding (i.e. providing) an identified sector and an identified region (i.e. the switch control system 140 provides the identified sector and region by providing the switching control signals 142b according to a selected switching sequence 162 that corresponds to the diagram sector in which the reference vector 171 is currently located. See paragraphs [0028]-[0029]); and
 	 	select a switching sequence (Fig. 1A, switching sequences of PWM switching control signals 142b) and turn-on time values (i.e. duty cycle of PWM switching control signals 142b) based on the identified sector and the identified region location (See Summary of the Invention); and
 	a circuit (Fig. 1A, circuit in switch control system 140 outputting PWM switching control signals 142b) configured to generate pulse width modulation (PWM) switching signals (Fig. 1A, PWM switching control signals 142b) for the regions (i.e. plurality of locations within each sector where reference vector 171 can be located) of the multi-level inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) and the sectors (Fig. 3A, sectors 1-6) of the multilevel inverter (i.e. multiphase output implementation including multi-level inverter of Figure 1A) based on the turn-on time values (i.e. duty cycle of PWM switching control signals 142b) and the switching sequence (Fig. 1A, switching sequences of PWM switching control signals 142b).
 	Tallam et al fails to disclose where the multi-level inverter includes at least two levels. 
 	However, Nondahl et al discloses where a multi-level inverter (Fig. 3, three-level inverter 46) includes at least two levels (i.e. three-level inverter 46 of Figure 3).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Tallam et al, by including a multi-level inverter, as taught by Nondahl et al, in order to obtain an inverter with more possible switching states for improved control and various design purposes. 

Allowable Subject Matter
8.	Claims 2, 3, 5-9 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable upon alleviation of the Double Patenting Rejection as indicated prior and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control system for the multi-level inverter, 
 	wherein each of the regions includes a same number of the sectors.

Regarding claim 3, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control system, 
 	further comprising a counter configured to count from 0 to Ts/2 and then from Ts/2 to 0, where Ts is a sampling period. 

Regarding claim 5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control system of claim 1, 
 	wherein the processor and the memory are implemented by a digital signal processor (DSP).  

Regarding claims 6-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control system, wherein the processor and the memory are further configured to:
	convert the reference voltage vector and the angle into X and Y coordinate point values in the identified sector; and 
	identify a region based on the X and Y coordinate point values. 

Regarding claim 9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control system, 
 	wherein the turn-on time values and the switching sequence are stored in a look-up table. 

Regarding claim 12, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein each of the regions includes a same number of the sectors. 

Regarding claims 13 and 14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, further comprising:
 	converting the reference voltage vector and the angle into X and Y coordinate point values; and
 	identifying the region based on the X and Y coordinate point values.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein the turn-on time values and switching sequence are predetermined for each sector and region. 

Regarding claim 16, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein the turn-on time values and the switching sequence are stored in a look-up table stored in a storage memory.


Response to Arguments
10.	Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
 	On page 7 of Applicant’s Arguments/Remarks, in the final paragraph, to page 8 of Applicant’s Arguments/Remarks, in the first paragraph, Applicant argues, “...[T]he switching inverter 110b of Tallam includes an array of switching devices S7-S12 in a single-level configuration. In contrast, amended independent claim 1 recites “a multi-level inverter including at least two levels.” Therefore, Applicant respectfully submits that amended independent claim 1 is not anticipated by Tallam and thus is patentable.” 
 	Similarly, on page 8 of Applicant’s Arguments/Remarks, in the final paragraph, Applicant argues, “[Claim] 11 . . . [is] amended to incorporate similar features as amended claim 1. Therefore, Applicant respectfully submits that [claim] 11 . . . [is] not anticipated by Tallum and thus [is] patentable.” These arguments are not persuasive.
 	Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 11. When reading the preamble in the context of the entire claim, the recitation “including at least two levels” in claims 1 and 11 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims are not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teo et al (US 2014/0016382) deals with a space vector modulation for multilevel inverters, and Su (US 2005/0127853) deals with a multi-level DC bus inverter for providing sinusoidal and pwm electrical machine voltages.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838